 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        ST. PAUL FIRE AND MARINE
        INSURANCE COMPANY, et al.,
 8
                              Plaintiffs,
 9
                                                       C17-1917 TSZ
            v.
10
                                                       MINUTE ORDER
        HIGHLINE SCHOOL DISTRICT
11      NO. 401, et al.,
12                            Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:

            (1)    The parties’ stipulated motion, docket no. 46, is GRANTED, and plaintiffs
15
     are granted leave to electronically file their Third Amended Complaint within seven (7)
     days of the date of this Minute Order.
16
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 29th day of November, 2018.

19
                                                     William M. McCool
20                                                   Clerk

21                                                   s/Karen Dews
                                                     Deputy Clerk
22

23

     MINUTE ORDER - 1
